Citation Nr: 1018675	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to June 8, 2009.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss since June 8, 2009.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to June 8, 2009, the Veteran 
manifested Level II hearing in his right ear and Level II 
hearing in his left ear.

2.  For the period since June 8, 2009, the Veteran manifested 
Level IV hearing in his right ear and Level IV hearing in his 
left ear.


CONCLUSIONS OF LAW

1.  For the period prior to June 8, 2009, the criteria for an 
initial compensable evaluation for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).

2.  For the period since June 8, 2009, the criteria for an 
initial evaluation in excess of 10 percent for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the Veteran's service records 
appear to have been destroyed in the fire at the National 
Personnel Records Center in St. Louis, Missouri, in July 
1973.   However, the RO associated the Veteran's VA treatment 
records with the claims folder, and he was afforded VA 
examinations in December 2006 and June 2009.  The Board finds 
that these examinations were adequate for evaluation 
purposes.  Specifically, the examiners interviewed the 
Veteran and conducted physical examinations.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Hearing Loss Prior to June 8, 2009

In a March 2007 rating decision, the RO granted entitlement 
to service connection for hearing loss and established a 
noncompensable disability rating effective July 19, 2006.  In 
June 2007, the Veteran filed a notice of disagreement, 
arguing that his hearing loss should be compensable because 
VA had fitted him with hearing aids for both ears.  In a 
December 2009 rating decision, the RO increased his 
disability rating to 10 percent effective June 8, 2009, based 
on the results of a VA audiological examination conducted on 
that date.  On appeal, the Board will first consider the 
propriety of the noncompensable evaluation prior to June 8, 
2009.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear had 
a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Id.

Here, in considering the evidence of record under the laws 
and records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 
4.86, Diagnostic Code 6100, for the period prior to June 8, 
2009.  In this regard, the Veteran was afforded a VA 
examination in December 2006.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
90
95
LEFT
15
25
60
90
90

The Veteran's average pure tone threshold was 59 decibels in 
his right ear and 66 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 94 percent in the left ear.  In 
addition, the December 2006 VA examiner discussed the 
functional effects caused by the Veteran's hearing disability 
in her final report.  She noted that the Veteran reported 
that with regard to his bilateral hearing loss, the situation 
of greatest difficulty was his occasional inability to hear 
his spouse call him.  See Martinak, 21 Vet. App. at 455.  The 
results of the December 2006 VA examination correspond to 
Level II hearing in the right ear and Level II hearing in the 
left ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  When 
those values are applied to Table VII, a noncompensable 
rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the December 2006 VA examination, the 
Veteran did not have pure tone threshold findings at each of 
the four specified frequencies (1000, 2000, 3000 and 4000 
Hertz) of 55 decibels or more.  38 C.F.R. § 4.86(a).  
Likewise, the Veteran did not have pure tone threshold 
findings of 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the 
results of the December 2006 VA examination do not show that 
the Veteran is entitled to a higher rating pursuant to 38 
C.F.R. § 4.86.  

The Board observes that the Veteran received VA treatment for 
hearing loss prior to June 8, 2009.  However, these VA 
treatment records do not contain the audiometric data 
necessary to calculate the Veteran's level of hearing loss.  
An April 2007 audiology note indicated that the Veteran's 
pure tone thresholds showed no significant decrease from his 
previous audiological evaluation.  

Thus, it is apparent that the assigned noncompensable 
disability evaluation for the Veteran's bilateral hearing 
loss prior to June 8, 2009, is accurate and appropriately 
reflected his hearing loss under the provisions of 38 C.F.R. 
§§ 4.85 and 4.86.  Although the Veteran contends that his 
bilateral hearing loss was more severe, and therefore 
warrants a higher evaluation, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point during the period from July 19, 2006, to June 8, 2009.  
Therefore, no staged ratings in addition to those already in 
place are appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial compensable disability 
evaluation for the Veteran's service-connected bilateral 
hearing loss have not been met prior to June 8, 2009, the 
appeal is denied.  In essence, the preponderance of the 
evidence is against an initial compensable evaluation for 
bilateral hearing loss prior to June 9, 2009.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  As such, 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss prior to June 9, 2009, must 
be denied.

III.  Hearing Loss Since June 8, 2009

As discussed above, in a December 2009 rating decision, the 
RO increased the Veteran's disability rating for bilateral 
hearing loss to 10 percent effective June 8, 2009, based on 
the results of a VA audiological examination conducted on 
that date.  The Board will now consider the propriety of the 
10 percent evaluation in effect since June 8, 2009.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial evaluation in excess of 
10 percent for his bilateral ear hearing loss under 38 C.F.R. 
§§ 4.85 or 4.86, Diagnostic Code 6100, for the period since 
June 8, 2009.  In this regard, the Veteran was afforded a VA 
examination in June 2009.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
90
95
LEFT
15
25
60
85
90

The Veteran's average pure tone threshold was 61.25 decibels 
in his right ear and 65 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 78 percent 
in the right ear and of 76 percent in the left ear.  In 
addition, the June 2009 VA examiner discussed the functional 
effects caused by the Veteran's hearing disability in her 
final report.  She noted that the Veteran reported that with 
regard to his bilateral hearing loss, his situation of 
greatest difficulty was understanding conversation.  See 
Martinak, 21 Vet. App. at 455.  The results of the June 2009 
VA examination correspond to Level IV hearing in the right 
ear and Level IV hearing in the left ear pursuant to Table 
VI.  38 C.F.R. § 4.85(b).  When those values are applied to 
Table VII, a 10 percent rating is assigned.  38 C.F.R. § 
4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the June 2009 VA examination, the Veteran 
did not have pure tone threshold findings at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 
decibels or more.  38 C.F.R. § 4.86(a).  Likewise, the 
Veteran did not have pure tone threshold findings of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the results of 
the June 2009 VA examination do not show that the Veteran is 
entitled to a higher rating pursuant to 38 C.F.R. § 4.86.  

The Board observes that the Veteran received VA treatment for 
hearing loss since June 8, 2009.  However, these VA treatment 
records do not contain the audiometric data necessary to 
calculate the Veteran's level of hearing loss. 

Thus, it is apparent that the assigned 10 percent disability 
evaluation for the Veteran's bilateral hearing loss since 
June 8, 2009, is accurate and appropriately reflected his 
hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 
4.86.  Although the Veteran contends that his bilateral 
hearing loss was more severe, and therefore warrants a higher 
evaluation, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point during the period from June 8, 2009, to the present.  
Therefore, no staged ratings in addition to those already in 
place are appropriate.  See Fenderson, supra.

Thus, as the criteria for a disability evaluation in excess 
of 10 percent for the Veteran's service-connected bilateral 
hearing loss have not been met since June 8, 2009, the appeal 
is denied.  In essence, the preponderance of the evidence is 
against an initial compensable evaluation for bilateral 
hearing loss since June 8, 2009.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  As such, entitlement 
to an evaluation in excess of 10 percent for service-
connected bilateral hearing loss since June 8, 2009, must be 
denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected bilateral hearing loss has caused frequent periods 
of hospitalization.  The Veteran claims that his hearing loss 
results in significant effects on his occupation such as 
memory loss, decreased concentration, inappropriate behavior, 
poor social interactions, difficulty following instructions, 
and hearing difficulty.  Cf. Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  However, the Board finds that the rating 
criteria to evaluate bilateral hearing loss reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required for the period prior to December 10, 2008.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).





ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied for the period 
prior to June 8, 2009.

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is denied for 
the period since June 8, 2009.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


